Citation Nr: 0008540	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-03 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to February 28, 1995, 
for the grant of a 30 percent rating for service-connected 
postoperative residuals, lateral meniscus and anterior 
cruciate ligament repair, right knee, with chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel

INTRODUCTION

This appeal arises from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted a 30 percent rating 
effective February 28, 1998 for the veteran's service-
connected postoperative residuals, lateral meniscus and 
anterior cruciate ligament repair, right knee, with 
chondromalacia.  The veteran, who had active service from 
November 1971 to December 1974, appealed the assigned 
effective date, and the case was referred to the Board of 
Veterans' Appeals (BVA or Board) for appellate review.


FINDINGS OF FACT

1.  On September18, 1992, the RO received the veteran's claim 
for service connection for a right knee disorder; service 
connection for that disability was granted in December 1992.  
The veteran appealed the 10 percent assigned rating.

2.  By a January 1998 rating decision, the rating was 
increased to 30 percent, effective from February 28, 1995, 
the date the veteran testified, during his January 1997 
personal hearing, that he received his knee brace.

3.  There is no medical evidence of record, prior to February 
28, 1995, that the veteran was entitled to a 30 percent 
rating for his service-connected right knee disability.


CONCLUSION OF LAW

The criteria for an effective date prior to February 28, 
1995, for the grant of a 30 percent rating for postoperative 
residuals, lateral meniscus and anterior cruciate ligament 
repair, right knee, with chondromalacia, have not been met.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that service connection for a 
right knee disability was granted in December 1992.  The 
veteran appealed the 10 percent assigned rating.  The 
December 1993 VA Form 9 substantive appeal was signed by the 
veteran's service representative.  In a statement received in 
December 1997, the representative indicated that, "[b]ased 
on the above noted medical opinion by Dr. Yaw, we feel a 30 % 
evaluation is in order for severe right knee disability."  
By a January 1998 rating decision, the rating was increased 
to 30 percent, and a February 28, 1995, effective date was 
assigned.  The veteran, through a notice of disagreement 
(NOD) filed in February 1998 by his representative, appealed 
only the assigned effective date.

Ordinarily, the grant of a increased rating after a grant of 
service connection, when the increase is not the maximum 
benefit allowable for the disability under consideration 
under the rating schedule, and where the veteran has not 
expressly indicated that he wishes to limit his appeal to 
that particular rating, does not end the appeal, as the claim 
for an increased rating for that disability remains in 
controversy, and hence, is a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).  However, a substantive appeal may be withdrawn 
in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  Accordingly, as the veteran's 
representative, as noted above, signed the December 1993 
substantive appeal, and as the representative expressly 
indicated that "we" felt "a 30 % evaluation is in order," 
the Board finds the appellant has withdrawn his appeal of the 
issue of an increased rating for his service-connected right 
knee disability, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (1999).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for an increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an award of increased compensation "will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  
Further, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Initially, the Board notes that earlier effective date claims 
are not to be determined on a "well grounded" basis.  The 
United States Court of Appeals for Veterans Claims (Court) 
has "noted that the use of the term 'well-grounded' should 
be confined to an evidentiary context.  '[W]here the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law'."  
(Citation omitted);  See Shields v. Brown, 8 Vet. App. 346, 
351-352 (1995) [citing Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)].

VA must review all the evidence of record (not just evidence 
not previously considered) to determine the proper effective 
date.  See Hazan v. Gober, 10 Vet. App. 511, 518 (1997).

During his November 1992 VA examination the veteran 
complained of swelling, occasional locking, numbness, and of 
his right knee occasionally giving way.  Range of motion 
testing revealed flexion of about 120 degrees, and full 
extension.  No evidence of soft tissue swelling was found.  
Both knees were equal in circumference.  Slight right 
quadriceps atrophy was noted.  The veteran could walk on his 
heels and toes, but with considerable difficulty.  The same 
was true as to squatting.  Tenderness was noted along the 
medial lateral meniscus region.  An X-ray report contained an 
impression of very minimal degenerative changes, lateral 
compartment and anterior compartment, right knee.

During a November 1994 VA examination the veteran complained 
of pain at rest and with walking, worse with walking.  He 
reported a frank locking symptom occasionally, which usually 
resolves of its own accord.  Upon physical examination some 
crepitus was noted with flexion and extension.  Flexion was 
noted to be 130 degrees, and extension was noted to be full.  
His right knee was noted to be stable to varus and valgus 
stress both at 0 and 60 degrees of flexion, which was noted 
to be symmetric with the left knee, as was a 1+ anterior 
drawer sign in his right leg.  While the veteran was 
hypersensitive about the medial and lateral aspects of the 
right knee, the examiner indicated that the veteran's 
symptoms and pain appeared to be slightly out of proportion 
to the stimulus.  The veteran reported pain with any 
attempted manipulation of the patella.  The examiner 
indicated the right patella tracked normally albeit with some 
crepitation which was felt to be soft tissue in origin.  The 
examiner indicated he could not elicit a McMurray's sign or a 
pivot shift.  The veteran was noted to be neurovascularly 
intact below this.  The veteran's gait was noted to be 
antalgic.  The examiner noted that X-rays showed slight joint 
space narrowing.  Some calcification was noted on the 
cartilage, especially on the lateral side of the knee.  Some 
Fairbanks changes, including some squaring of the femoral 
condyles and small peripheral osteophytes, were noted.  The 
examiner indicated there seemed to be a slight amount of 
progression since the 1992 X-rays.  The examiner noted in the 
impression that the veteran's symptoms appeared to be out of 
proportion to the degree of X-ray changes, although he 
indicated that physicians could not, with confidence, 
correlate symptoms and X-ray changes, since they seemed to be 
unpredictable.  The examiner noted that the veteran certainly 
had a stable knee.  He indicated the degree of physical 
disability was impossible to assess.  He indicated that heavy 
labor should be excluded from the veteran's occupational 
choices.  He indicated the veteran should be able to work a 
sedentary, or sitting work, without aggravating his 
disability beyond that caused by his normal activities of 
daily living.  The examiner noted that arthroscopy and 
debridement might bring short term relief and abatement from 
symptoms, but not long term relief.

During the veteran's September 1994 and January 1997 personal 
hearings he testified that he is receiving no treatment at 
present for his right knee, because he has been told by 
physicians since 1994 that there is nothing that can be done 
about it; that he does a "pre-brace" routine prior to 
putting on his brace; that he takes aspirin for pain, but no 
other medication; that he has pain in his knee 24 hours a 
day; that he is sometimes awakened by pain in his knee at 
night; that his knee gave out "quite a bit"; that he wears 
his brace continually; that he has abnormal swelling "once 
or twice" every 5-7 days; that he cannot squat; that he 
cannot lift heavy objects; that his knee cracks and pops 
"all the time"; and that his knee locks up "quite a bit."

During his October 1997 VA orthopedic examination the veteran 
reported he was currently unemployed; that he wore a Donjoin-
Monarch brace for ligamentous instability of the right knee; 
that he was not able to walk on a flexed right knee without 
the brace; that he has chronic knee pain even with the brace; 
and that he had intermittent stabbing night pain in the right 
knee.  Upon physical examination the veteran was noted to be 
in no acute distress.  Range of motion was found to be 0 
degrees of extension and 60 degrees of flexion, with intense 
pain.  No effusion (swelling) was noted.  Marked medial and 
joint line tenderness was found, as well as patellofemoral 
inhibitions and apprehensions.  Atrophy was noted in the 
right quadriceps.  Although the veteran was noted to exhibit 
marked guarding as to the right knee, ligamentous testing did 
not show anterior/posterior or varus/valgus instability.  The 
examiner indicated the veteran had "a lot of difficulty 
relaxing the muscles which guard and secondarily stabilize 
the knee."  The examiner indicated that X-rays of the right 
knee revealed irregularities of the femoral condyle articular 
surfaces as well as an increase in subcondyle bone density of 
the tibial plateau.  Mild osteophyte formation was noted in 
all compartments of the knee.  Fairly severe roughening of 
the articular surface on the trochlea as well as marked 
osteophyte formation on the patellofemoral joint was 
visualized.  The assessment indicated severe mechanical 
symptoms of buckling and locking, with secondary 
osteochondral defects, and post-traumatic degenerative 
arthritis with severe functional limitation of physically 
demanding activities.

The veteran's right knee disability has been rated by the RO 
by analogy under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5257, as being 30 percent disabling, effective February 28, 
1995, on the basis that the veteran testified that he 
received a brace on that date.  Under that code, slight 
subluxation or lateral instability is rated 10 percent, 
whereas moderate and severe subluxation or lateral 
instability are rated 20 and 30 percent, respectively.  There 
is medical evidence of subjective pain on motion of the knee.  
However, the two most recent VA examinations revealed no 
findings of subluxation or instability of the left knee, nor 
medical evidence of frequent locking of the knee (38 C.F.R. 
§ 4.71a, DC 5258).  While the examiner in October 1997 noted 
that the disability included severe mechanical symptoms of 
buckling and locking, with secondary osteochondral defects, 
and post-traumatic degenerative arthritis with severe 
functional limitation, there are absolutely no objective 
findings in his report to substantiate these conclusions.  
Indeed, during the physical examination, the examiner noted 
no effusion (swelling), patellofemoral inhibitions and 
apprehensions, and that ligamentous testing did not show 
anterior/posterior or varus/valgus instability.  There are 
also no findings indicating locking of the right knee.  These 
findings (or lack of findings) are also consistent with the 
November 1992 and November 1994 VA examination reports.  The 
only objective changes noted since the November 1994 
examination are a greater limitation of motion due to 
subjective complaints of pain, and X-ray evidence of an 
increase in subcondyle bone density of the tibial plateau.  
Both the November 1994 and October 1997 examiners commented 
that the veteran exhibited marked guarding as to the right 
knee which was more severe than the physical findings 
warranted.

Thus, the Board finds, in the absence of any clinical 
evidence of instability, subluxation, swelling or locking 
prior to February 28, 1995, that there is no factual basis 
for a 30 percent rating for the veteran's right knee 
disability prior to that date.  Accordingly, the veteran's 
claim for an effective date earlier than February 28, 1995, 
for the grant of a 30 percent rating for his service-
connected postoperative residuals, lateral meniscus and 
anterior cruciate ligament repair, right knee, with 
chondromalacia, must be denied.


ORDER

An effective date prior to February 28, 1995, for the grant 
of a 30 percent rating for service-connected postoperative 
residuals, lateral meniscus and anterior cruciate ligament 
repair, right knee, with chondromalacia, is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


